                                                                                Case 2:20-cv-11064-FMO-MRW Document 117 Filed 08/05/21 Page 1 of 2 Page ID #:2343




                                                                                                                    1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                      jmanly@manlystewart.com
                                                                                                                    2 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                      trayfield@manlystewart.com
                                                                                                                    3 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                      cpendry@manlystewart.com
                                                                                                                    4 MANLY STEWART FINALDI
                                                                                                                      19100 Von Karman Avenue, Suite 800
                                                                                                                    5 Irvine, California 92612
                                                                                                                      Telephone: (949) 252-9990
                                                                                                                    6 Facsimile: (949) 252-9991
                                                                                                                    7 Attorneys for Plaintiff
                                                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                                                    9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                   10
                                                                                                                   11 JANE ROE,                                     Case No. 2:20-cv-11064-FMO-MRW
MANLY STEWART FINALDI




                                                                                                                   12              Plaintiff,                       DISCOVERY MATTER
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13        v.                                     NOTICE OF JOINT STIPULATION
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                                    AND JOINT STIPULATION RE
                                                                                                                   14 YASIEL PUIG, and DOES 1-10,
                                                                                                                      inclusive,                                    MOTION TO QUASH SUBPOENAS
                                                                                                                   15                                               FOR EMPLOYMENT AND
                                                                                                                                 Defendant.                         FINANCIAL RECORDS ISSUED BY
                                                                                                                   16
                                                                                                                                                                    DEFENDANT YASIEL PUIG
                                                                                                                   17                                               AND/OR FOR PROTECTIVE
                                                                                                                                                                    ORDER RE SUBPOENAS ISSUED
                                                                                                                   18
                                                                                                                                                                    BY DEFENDANT YASIEL PUG
                                                                                                                   19
                                                                                                                                                                    Date:      September 8, 2021
                                                                                                                   20                                               Time:      9:30 a.m.
                                                                                                                                                                    Courtroom: 550
                                                                                                                   21
                                                                                                                                                                    Fact Discovery Cutoff:   Oct. 11, 2021
                                                                                                                   22                                               Expert Discovery Cutoff: Dec. 25, 2021
                                                                                                                                                                    Pre-Trial Conference:    April 15, 2022
                                                                                                                   23
                                                                                                                                                                    Trial Date:                May 3, 2022
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                                                                1
                                                                                                                            NOTICE OF JOINT STIPULATION AND JOINT STIPULATION RE MOTION TO QUASH PUIG'S
                                                                                                                                                             SUBPOENAS
                                                                                Case 2:20-cv-11064-FMO-MRW Document 117 Filed 08/05/21 Page 2 of 2 Page ID #:2344




                                                                                                                    1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                                                                                    2 RECORD:
                                                                                                                    3         PLEASE TAKE NOTICE THAT on September 8, 2021, at 9:30 a.m., or as
                                                                                                                    4 soon thereafter as counsel may be heard in Courtroom 550, of the United States
                                                                                                                    5 District Court for the Central District of California, located at 255 E. Temple St., Los
                                                                                                                    6 Angeles, Ca 90012, before the Honorable Michael R. Wilner presiding, Plaintiff Jane
                                                                                                                    7 Roe (“Plaintiff”) will move this Court for an Order quashing the subpoenas issued to
                                                                                                                    8 Plaintiff’s businesses, or, in the alternative, for protective order designating any
                                                                                                                    9 responsive documents produced deemed confidential under the terms of the parties
                                                                                                                   10 protective order in this action.
                                                                                                                   11         This motion is made following the conference of counsel pursuant to L.R. 37-
MANLY STEWART FINALDI




                                                                                                                   12 1 which took place on July 28, 2021. Pursuant to L.R. 37-2, the parties have
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 formulated a written joint stipulation regarding motion to quash and/or for protective
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 order, filed and served concurrently with this notice, which contains all issues in
                                                                                                                   15 dispute and, as to each such issue, the contentions and points and authorities of each
                                                                                                                   16 party, and how each party proposes to resolve the dispute over that issue (the
                                                                                                                   17 “Stipulation”).
                                                                                                                   18         This motion is based on this notice, the concurrently filed joint stipulation, the
                                                                                                                   19 Appendix in support of Stipulation, the Declaration of Taylor Rayfield, the exhibits
                                                                                                                   20 in support, and such further evidence and argument as may be presented at or before
                                                                                                                   21 the hearing on this matter.
                                                                                                                   22 DATED: August 5, 2021                    MANLY, STEWART & FINALDI
                                                                                                                   23
                                                                                                                   24                                          By:___________________________
                                                                                                                                                                  /s/ TAYLOR RAYFIELD

                                                                                                                   25                                              TAYLOR RAYFIELD
                                                                                                                                                                   Attorneys for Plaintiff
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                                                                   2
                                                                                                                            NOTICE OF JOINT STIPULATION AND JOINT STIPULATION RE MOTION TO QUASH PUIG'S
                                                                                                                                                             SUBPOENAS
